IN THE
                        TENTH COURT OF APPEALS

                               No. 10-20-00331-CR

                         IN RE TODD W. ALTSCHUL


                              Original Proceeding

                          From the 54th District Court
                           McLennan County, Texas
                            Trial Court No. 91-281-C


                         MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus, filed on December 16, 2020, requested a

mandamus to compel Respondent, the trial court, to rule on Relator’s Motion for Nunc

Pro Tunc Modified Judgment and Amendment to Motion for Nunc Pro Tunc Modified

Judgment.

      Because the trial court ruled on the motions and provided a copy of the ruling to

this Court, Relator’s Petition For Writ Of Mandamus to compel a ruling is moot and is

dismissed.


                                       TOM GRAY
                                       Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed as moot
Opinion delivered and filed December 30, 2020
Do not publish
[OT06]




In re Altschul                                  Page 2